Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on November 2nd, 2021 has overcome the following rejection/objections: 
The objections to Claim 25, drawings 1-3 and specification have been withdrawn.
Claim 25 have been canceled.
Claims 1, 3, and 5 have been amended.
Currently, claims 1-7, 9-19, and 22 are pending for consideration. 
Allowable Subject Matter
Claims 1-7, 9-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior arts are Leichter et al. (US 20040184644 A1), and Ribli et al. (“Detecting and classifying lesions in mammograms with Deep Learning” cited on IDS. 
Regarding claim 1, Leichter et al. teaches a computer-aided method of analyzing mammographic images (see para [0089]; “The present invention relates to a method and system for displaying digitized mammogram images and diagnosis-assisting information that aids in interpreting the images. More specifically, the invention relates to a computer-aided diagnosis” and “displaying digitized mammogram images; see also para [0078]; “the tissue being evaluated is breast tissue and the digitized image is a mammogram”), comprising the steps of: receiving a plurality of mammograms (see para [0089] as noted above; also para [0043]; “The method includes the steps of providing a digitized image of the mammogram”) performing a first analysis on the plurality of mammograms comprising identifying a malignancy classification for each of the mammograms (see para [0089]; “method and system for classifying and displaying malignancy evaluation/classification data for anatomical abnormalities in digitized mammogram images”); determining a malignancy output value for each of mammograms dependent upon the first analysis (see para [0044]; “The output of processor 142 is usually a quantified value for each of several predetermined parameters associated with the characterization features of the suspected abnormalities, and an overall evaluation of malignancy for the characterization features based on those values”).However, Leichter et al. does not teach as further claimed, but 
Ribli et al. teaches using  a convolutional neural network (CNN) classifier (see page 2 last paragraph: “The base CNN used in our model was a VGG16 network, which is a 16 layer deep CNN”),  determining an average malignancy output value by averaging the malignancy output values for the plurality of mammograms (see page 3/8, 2nd paragraph; “To describe an image with one score, we calculate the maximum of the scores of all malignant lesions detected in the image. For multiple images of the same breast, we take the average of the scores of individual images. As discussed above, the overall evaluation of malignancy is a weighted average of a large number of classifier data”); thresholding the average malignancy output value to generate an output binary malignancy value (see page 3/8, 2nd paragraph “The final layer can detect 2 kinds of objects in the images, benign or malignant lesions”, i.e., binary results); and generating output localization data for the plurality of mammograms in dependence upon the output binary malignancy value (see page 2/8, second paragraph; “The dataset consisted of 86000 exams, with no pixel level annotation, only a binary label indicating whether breast cancer was diagnosed within the next 12 months after the exam”), wherein the second analysis comprises: generating a set of bounding boxes (see page 2/8, last para of materials and method; ”We ignored all benign annotations, and converted the malignant lesion annotations to bounding boxes”), wherein generating the set of bounding boxes comprises removing any bounding boxes not having a predetermined threshold of intersection over union and interpolating between bounding box coordinates (see page 2/8, last para of materials and method; “We ignored all benign annotations, and converted the malignant lesion annotations to bounding boxes. We excluded 8 exams which had unspecified other findings, artefacts, previous surgeries, or ambiguous pathological outcome. The images had low contrast, therefore we adjusted the window of the pixel levels. The pixel values were clipped to be minimum 500 pixel lower and maximum 800 pixels higher than the mode of the pixel value distribution (excluding the background) and were rescaled to the 0–255 range’); generating averaged lesion scores, wherein generating the averaged lesion scores comprises averaging the lesion scores for the set of bounding boxes (see page 3/8 under Figure .1; “The model’s output is a bounding box for each detected lesion, and a score, which reflects the confidence in the class of the lesion. To describe an image with one score, we calculate the maximum of the scores of all malignant lesions detected in the image”). 
However, the combination of Leichter et al and Ribli et al. as a whole  does not teach as further recited “performing a second analysis using a mask regional convolutional neural network (mask RCNN) on the plurality of mammograms to determine a plurality of localization data parameters for each mammogram,  generating an averaged segmentation mask, wherein the averaged segmentation mask is generated by averaging a plurality of raw segmentation masks, before thresholding with a predetermined segmentation threshold; and wherein the output binary malignancy value is used to gate the output of the mask RCNN segmentations thereby minimizing mask RCNN false positives, such that the resultinq mask RCNN seqmentations are only output if the binary malignancy value is positive”.
Regarding claims 2-7, 9-19, and 22 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668